              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00258-MR-WCM


ELLIOTT J. COPNEY,               )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 11].

      For the reasons in the Plaintiff’s Motion,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 11] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil
                                  Signed: March 9, 2020
Procedure.

      IT IS SO ORDERED.
